United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1712
                                    ___________

Clayton S. Creek,                    *
                                     *
              Appellant,             *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of South Dakota.
South Dakota Department of           *
Corrections; South Dakota State      * [UNPUBLISHED]
Penitentiary,                        *
                                     *
              Appellees.             *
                                ___________

                              Submitted: April 26, 2002
                                 Filed: May 3, 2002
                                  ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      South Dakota inmate Clayton S. Creek appeals the district court's1 28 U.S.C.
§§ 1915(e)(2)(B) and 1915A dismissal without prejudice of his 42 U.S.C. § 1983
action. Having carefully reviewed the record, we agree with the district court that the
only named defendants–the South Dakota Department of Corrections and the South
Dakota State Penitentiary–are entitled to Eleventh Amendment immunity from


      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota.
Creek's suit. See P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S.
139, 144 (1993).

      Accordingly, the judgment of the district court is affirmed. See 8th Cir. R. 47B.
We also deny the pending motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-